         Case 1:20-cv-01486-ZNS Document 15 Filed 04/21/21 Page 1 of 4

                                         CORRECTED


 In the United States Court of Federal Claims
                                       No. 20-1486 C
                                   (Filed: April 21, 2021)
                                 (NOT FOR PUBLICATION)

* * * * * * * * * * * * * * * * ** *
                                    *
ZACHARIAH C. MANNING,               *
                                    *
                  Plaintiff,        *
                                    *
      v.                            *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
 * * * * * * * * * * * * * * * * ** *

Zachariah C. Manning, pro se, of Dallas, TX.

Albert Salvatore Iarossi, Trial Attorney, Civil Division, U.S. Department of Justice, Washington,
D.C., for defendant.

                         MEMORANDUM OPINION AND ORDER
SOMERS, Judge.

        Pro se Plaintiff, Zachariah C. Manning, seeks compensation in this Court under the
Tucker Act for alleged breaches related to, and/or violations of, General William Tecumseh
Sherman’s Special Order No. 15, the Freedmen’s Bureau Act of 1865, post-Civil War state laws
known as Black Codes, and the Thirteenth and Fourteenth Amendments to the United States
Constitution. For the reasons explained below, the Court lacks subject matter jurisdiction over
Plaintiff’s claims.

                                       BACKGROUND

        Plaintiff alleges he is owed compensation from the United States as a descendant of freed
African American slaves. See generally ECF No. 7 (“Amend. Compl.”). Plaintiff argues that a
number of authorities entitle him to such compensation, including General Sherman’s Special
Field Order No. 15, the Freedmen’s Bureau Act of 1865, and Black Codes enacted by southern
states following the Civil War. Id. ¶ 4. Plaintiff also cites to the Thirteenth and Fourteenth
Amendments as grounds for compensation. Id. The government has moved to dismiss
Plaintiff’s claims under Rule 12(b)(1) of the Rules of the United States Court of Federal Claims
(“RCFC”) for lack of subject matter jurisdiction.


                                                1
          Case 1:20-cv-01486-ZNS Document 15 Filed 04/21/21 Page 2 of 4




                                          DISCUSSION

   A. Legal Standard

         The United States Court of Federal Claims, like all federal courts, is a court of limited
jurisdiction. Under the Tucker Act, this Court may “render judgment upon any claim against the
United States founded either upon the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1).
However, “[t]he Tucker Act does not, of itself, create a substantive right enforceable against the
United States . . . .” Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013) (citing
Ferreiro v. United States, 501 F.3d 1349, 1351 (Fed. Cir. 2007)). Rather, to state a claim within
this Court’s Tucker Act jurisdiction, “the plaintiff must identify a separate contract, regulation,
statute, or constitutional provision that provides for money damages against the United States.”
Id. Stated differently, a plaintiff must have a claim that “can fairly be interpreted as mandating
compensation by the Federal Government for the damages sustained,” United States v. Mitchell,
463 U.S. 206, 216-217 (1983) (citing United States v. Testan, 424 U.S. 392, 400 (1976)), and is
“reasonably amenable to the reading that it mandates a right of recovery in damages,” United
States v. White Mountain Apache Tribe, 537 U.S. 465, 473 (2003). In addition, once a plaintiff
identifies a money-mandating source, the claim asserted by the plaintiff pursuant to that source
must also have been brought within the applicable statute of limitations to be within the Court’s
jurisdiction. John R. Sand & Gravel Co. v. United States, 552 U.S. 130 (2008) (holding that the
statute of limitations set forth in 28 U.S.C. § 2501 is jurisdictional).

        Although a pro se plaintiff is held to “less stringent standards than formal pleadings by
lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), “the leniency afforded to a pro se litigant
with respect to mere formalities does not relieve the burden to meet jurisdictional requirements,”
Minehan v. United States, 75 Fed. Cl. 249, 253 (2007) (citing cases). Accordingly, a pro se
plaintiff still “bears the burden of establishing the Court’s jurisdiction by a preponderance of the
evidence.” Riles v. United States, 93 Fed. Cl. 163, 165 (2010) (citing Taylor v. United States,
303 F.3d 1357, 1359 (Fed. Cir. 2002)).

   B. Analysis

       Plaintiff cites constitutional, statutory, and non-statutory provisions in support of his
claims for compensation. However, none of his claims fall within the jurisdiction of this Court
because they are not brought pursuant to a money-mandating source and are well beyond the
Tucker Act’s six-year statute of limitations.

        First, Plaintiff claims he is entitled to compensation for a breach of General Sherman’s
Special Order No. 15. Special Order No. 15, however, was never enacted into law and, in any
event, is not a money-mandating source entitling Plaintiff to compensation. Issued on January
16, 1865, this Civil War order from General Sherman “confiscated as federal property a strip of
coastline stretching from Charleston, South Carolina to the St. John’s River in Florida, including
Georgia’s Sea Islands and the mainland thirty miles in from the coast,” Marshall v. United
States, No. 09-431C, 2010 WL 125978, at *1 n. 1 (Fed. Cl. Jan. 14, 2010), which was to be

                                                 2
          Case 1:20-cv-01486-ZNS Document 15 Filed 04/21/21 Page 3 of 4




“reserved and set apart for the settlement” of newly freed slaves, Special Field Order No. 15
(January 16, 1865), reprinted in 1 W. FLEMING, DOCUMENTARY HISTORY OF RECONSTRUCTION
350 (1906). The order was never enacted into law and was effectively nullified by President
Andrew Johnson in June 1865 when he returned the confiscated lands back to the former
Confederate landowners. Marshall, 2010 WL 125978, at *1 n. 1.

        General Sherman’s order cannot “fairly be interpreted as mandating compensation,” and,
therefore, this Court lacks jurisdiction over claims stemming from it. See Mitchell, 463 U.S. at
216; Marshall, 2010 WL 125978, at *2 (“[T]o the extent [plaintiff] relies on General Sherman’s
Special Field Order No. 15 in support of his claim for compensation, the court lacks subject
matter jurisdiction over that claim.”). Even assuming Plaintiff had a specific compensable
property interest through Special Field Order No. 15, this Court would still lack subject matter
jurisdiction because the claim Plaintiff raises based on that order, which was effectively nullified
in 1865, occurred well beyond the Tucker Act’s six-year statute of limitations. 28 U.S.C. § 2501
(“Every claim of which the United States Court of Federal Claims has jurisdiction shall be barred
unless the petition thereon is filed within six years after such claim first accrues.”); Marshall,
2010 WL 125978, at *2 n. 3 (“Because the events associated with Special Field Order No. 15
occurred over 140 years ago, the statute of limitations generally applicable to claims in this court
also would jurisdictionally bar reliance on the Special Field Order as a basis for a current
claim.”). Contrary to Plaintiff’s assertion, see Amend. Compl. ¶ 4, this Court does not have
discretion to apply the principles of equitable tolling to extend the six-year filing rule, John R.
Sand & Gravel, 552 U.S. at 134-138; see also United States v. Kwai Fun Wong, 575 U.S. 402,
416-417 (2015) (explaining that unlike the Federal Tort Claims Act’s two-year statute of
limitations, the Tucker Act’s six-year statute of limitations is jurisdictional).

        Similarly, this Court is without subject matter jurisdiction to provide Plaintiff with
compensation stemming from the Freedmen’s Bureau Act of 1865. This Act established a
Bureau to provide former slaves food, clothing, supplies, job placement, educational facilities,
and homestead land. An Act to Establish a Bureau for the Relief of Freedmen and Refugees, ch.
90, 13 Stat. 507 (March 3, 1865)). The government correctly noted in its motion to dismiss that
the Court of Claims did recognize specific individual compensation claims related to this Act in
the 19th century; however, those claims were essentially back-pay claims of individuals who
were employed by the Bureau. See, e.g., Whittlesey v. United States, 5 Ct. Cl. 99 (1869); Brough
v. United States, 8 Ct. Cl. 206 (1872). Moreover, putting aside Plaintiff’s failure to identify a
specific interest created by the Act that entitles him to relief, his claim that stems from this Act is
long past the six-year statute of limitations period. Wright v. United States, 89 F. App’x 733
(Fed. Cir. 2004) (upholding the Court of Federal Claims dismissal of a complaint under the
Freedmen’s Bureau Act of 1865 as “significantly beyond the six-year statute of limitations”). As
with Plaintiff’s claim under Special Order No. 15, this Court cannot apply equitable tolling to
extend the statute of limitations on this claim. FloorPro, Inc. v. United States, 680 F.3d 1377,
1382 (Fed. Cir. 2012) (“Because section 2501’s time limit is jurisdictional, the six-year
limitations period cannot be extended even in cases where such an extension might be justified
on equitable grounds.”).

       The Court also does not have subject matter jurisdiction over claims based on Black
Codes enacted by state governments following the Civil War. Several postbellum southern state

                                                  3
         Case 1:20-cv-01486-ZNS Document 15 Filed 04/21/21 Page 4 of 4




governments “enacted Black Codes to subjugate newly freed slaves and maintain the prewar
racial hierarchy.” Timbs v. Indiana, 139 S. Ct. 682, 688 (2019). This Court does not have
jurisdiction over claims arising from Black Codes, because, inter alia, they were state
government laws, not federal laws. Souders v. South Carolina Pub. Serv. Auth., 497 F.3d 1303,
1307 (Fed. Cir. 2007) (“Claims founded on state law are also outside the scope of the limited
jurisdiction of the Court of Federal Claims.”). In addition, like Plaintiff’s other claims, this
claim is well beyond the statute of limitations.

        Finally, Plaintiff also points to the Thirteenth Amendment and the due process clause of
the Fourteenth Amendment in support of his claims; however, these provisions do not mandate
the payment of money and, therefore, are not within this Court’s subject matter jurisdiction. See,
e.g., Maxberry v. United States, 722 F. App’x. 997, 1000 (Fed. Cir. 2018) (“The Claims Court
lacks jurisdiction over claims based on the Fourth, Sixth, Eighth, Thirteenth, and Fifteenth
Amendments, and the Due Process clauses of the Fifth and Fourteenth Amendments, because
they are not money-mandating.”). It is clear that this Court lacks jurisdiction to adjudicate
claims arising from the Thirteenth Amendment. Johnson v. United States, 79 Fed. Cl. 769, 774
(2007) (“This court, however, cannot entertain claims brought under the Thirteenth Amendment
because it does not mandate the payment of money damages for its violation.”) (citing cases).
Likewise, this Court lacks jurisdiction over claims arising from violations of the due process
clause of the Fourteenth Amendment, as it is not money-mandating and applies to the states, not
to the federal government. LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995)
(noting that the due process clause of the Fourteenth Amendment, among others, is not a
sufficient basis for jurisdiction because it does not mandate the payment of money by the
government). Furthermore, as with his other claims, the conduct alleged to give rise to
Plaintiff’s Thirteenth and Fourteenth Amendment claims occurred more than 150 years ago,
making these claims far outside the statute of limitations.

                                        CONCLUSION

       For the forgoing reasons, this case is DISMISSED for lack of subject matter jurisdiction.
The Clerk shall enter judgement accordingly.

IT IS SO ORDERED.



                                             s/ Zachary N. Somers
                                             ZACHARY N. SOMERS
                                             Judge




                                                4
